IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit
                                                                                       F I L E D
                                             No. 06-20845                            September 26, 2007

                                                                                  Charles R. Fulbruge III
                                                                                          Clerk
In the Matter Of: ZOUHAIR HILAL, also known as Danny Hilal

                                                          Debtor

------------------------------------------------------------------------------------------


ZOUHAIR HILAL, also known as Danny Hilal

                                                          Appellant
v.

TRUSTEE RANDY W WILLIAMS

                                                          Appellee



                      Appeal from the United States District Court
                  for the Southern District of Texas, Houston Division
                                USDC No. 4:05-CV-3777


Before REAVLEY, BARKSDALE, and PRADO, Circuit Judges.
PER CURIAM:*




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-20845

      Appellant Zouhair “Danny” Hilal appeals from the district court’s order
affirming a bankruptcy court’s approval of a contingency fee arrangement with
Porter & Hedges, a law firm that Chapter 11 Trustee Randy Williams retained
as special litigation counsel pursuant to 11 U.S.C. § 328(a). The bankruptcy
court approved the arrangement, determining that it was in the best interest of
the bankruptcy estate and its creditors, that the contingency fee of four percent
of the “gross value of any settlement or recovery” was reasonable, and that the
law firm represented no adverse interests to the estate.
      Having reviewed the briefs and pertinent parts of the record, we affirm the
judgment essentially for the reasons that the district court provided in affirming
the bankruptcy court.
      AFFIRMED.




                                        2